MEMORANDUM**
Scott Darting, a Nevada state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging prison officials violated his civil rights by confiscating his food and then punishing him for alleged theft by sentencing him to five days of disciplinary segregation and ordering him to pay restitution. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, and we may affirm on any basis supported by the record. Valdez v. Rosenbaum, 302 F.3d 1039, 1043 (9th Cir. 2002).
Contrary to Darting’s contention, the district court properly applied the standard for summary judgment and construed the evidence in the light most favorable to the non-moving party. See Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996). Whether or not Darting was deprived of any liberty or property interests, the district court properly determined that administrative hearings and appeals afforded him adequate process. See Boddie v. Connecticut, 401 U.S. 371, 378, 91 S.Ct. 780, 28 L.Ed.2d 113 (1971). The district court also properly determined that deprivation of a single meal does not constitute an injury serious enough to support an Eighth Amendment claim. See, e.g., Hernandez v. Denton, 861 F.2d 1421, 1424 (9th *848Cir.1988) (holding that allegation that inmate slept without a mattress for one night is insufficient to state an Eighth Amendment violation), judgment vacated on other grounds, 493 U.S. 801, 110 S.Ct. 37, 107 L.Ed.2d 7 (1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Circuit Rule 36-3.